Citation Nr: 9912635	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $14,251.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from June 1940 to September 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the Committee 
on Waivers and Compromises (Committee) of the New Orleans, 
Louisiana Regional Office (RO), which (1) concluded that the 
veteran was "significantly at fault" in the creation of the 
overpayment of VA improved pension benefits in the amount of 
$14,251; (2) determined there was no evidence of fraud, 
misrepresentation, or bad faith on the veteran's part in the 
creation of the overpayment; and (3) denied the veteran's 
request for waiver of recovery of the overpayment.

In June 1997, the Board REMANDED the case to the RO for 
additional development.  Subsequently, the Committee, in a 
March 1998 decision, confirmed its March 1995 decision and 
the case was returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $14,251 during the period between April 1990 
and November 1994 due to his failure to promptly inform the 
VA of his unearned income.  

2.  The veteran's failure to submit information regarding his 
unearned income does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith. 

3.  It is not contrary to equity and good conscience to deny 
a waiver of recovery of the original amount of the debt of 
14, 251, resulting from the veteran's pension overpayment.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $14,251 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that the unearned income 
attributed to him was actually his son's and was later 
transferred to his son's account.  He maintains that he was 
helping his son establish his business and allowed him to 
borrow money from the bank in his name with his Social 
Security number.   The veteran contends that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$14,251.00 should be waived as his health is not good; he has 
significant expenses; and such action would result in undue 
financial hardship on him and his spouse.  After review of 
the record, the Board finds that the veteran's indebtedness 
is not the result of misrepresentation or bad faith.  
However, the Board also finds that it is not contrary to 
equity and good conscience to deny a waiver of recovery of 
the full, original amount of the indebtedness.

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (1998) precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  A debtor's conduct is 
deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the 
government."  38 C.F.R. § 1.965(b)(2)(1998).  A debtor 
exhibits lack of good faith where the debtor's conduct shows 
an "absence of an honest intention to abstain from taking 
unfair advantage of the . . . Government."  38 C.F.R. 
§ 1.965(b)(3)(1998).  The Board also noted that any 
misrepresentation of a material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b)(1998).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1998).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1998).

The evidence in this case shows that the veteran established 
entitlement to a    
permanent and total disability rating for pension purposes by 
means of a March 1989 rating decision.  The veteran filed 
several Improved Pension Eligibility Verification Reports 
(Veteran with spouse) (VA Form 21-0516) (EVRs) from 1989 to 
1993 which reflected that the veteran's monthly income was 
from SSA benefits and small annual interest amounts.  As 
noted in the March 1995 Committee decision, the veteran, in a 
September 1991 statement, indicated that he had unearned 
income of $18,515 with a loss of $16,232 in 1989 that had not 
previously been reported.  The Committee also noted that in a 
January 1993 statement, the veteran indicated that he had 
unearned income of $16,634 in 1990.  The veteran's income tax 
returns show $15,212 of net interest for September 1989 
through August 1990, and $10,088 of net interest for 
September 1990 through August 1991.  Subsequently, in 
February 1994, the veteran reported unearned income of 
$10,465 for 1991.  According to the veteran, he did not 
report these amounts previously, as they belonged to his son, 
whom he was helping establish a business and that his son had 
used the veteran's account without realizing it would cause a 
problem.  Thereafter, the RO, by means of an October 1994 
letter, terminated payment of the veteran's pension benefits, 
effective April 1, 1990.  That termination of benefits 
resulted in an overpayment in the amount of $14,251, 
representing the pension benefits paid to the veteran on an 
after April 1, 1990, the effective date of the termination of 
those benefits.   

The Board notes that the veteran did not contest the amount 
of the overpayment.  In light of this fact and given the 
veteran's acknowledgment that he failed to inform the VA of 
the unearned income, the Board finds that the overpayment of 
VA improved pension benefits in the amount of $14,251 was 
solely the consequence of the veteran's own action and thus 
properly created.

The veteran requested a waiver of recovery of the 
indebtedness.  The March 1995 Committee decision on waiver of 
the indebtedness, while noting that he was "significantly at 
fault" as to the creation of the overpayment, as a 
consequence of his failure to notify the VA promptly that he 
had unearned income, did not specifically find fraud, 
misrepresentation of a material fact, or bad faith.  The 
Committee did find that he was at fault in the creation of 
the overpayment, since he failed to provide the VA with 
pertinent information.  Moreover, the Committee found that 
although the veteran indicated that some of the accounts on 
which interest was received either belonged to his son or 
were later transferred to him, the veteran, despite multiple 
requests, has not provided proof or clarification of those 
transactions.  In addition, the Committee determined that 
collection of the overpayment would not work an unreasonable 
hardship or be contrary to equity and good conscience.  The 
Committee accordingly denied the veteran's request for waiver 
of recovery of the overpayment.  

In June 1997, the Board Remanded the case to the RO in an 
attempt to obtain further information in support of the 
veteran's claim that the unearned income resulting in the 
overpayment was actually his son's.  Several letters were 
received indicating that accounts had various banks had been 
closed; however, these letters did not indicate whether the 
accounts belonged to the veteran or his son as no Social 
Security numbers were provided and some did not indicate when 
the accounts had been closed.  The Committee again reviewed 
the veteran's claim in March 1998 and determined that the 
March 1995 decision was correct.  The Committee specifically 
noted that the veteran had been provided multiple 
opportunities to provide proof of his son's ownership of the 
accounts in question but had failed to rebut the presumption 
that the funds in question were his property.

The Board shall accept the Committee finding that the 
veteran's failure to report this unearned income on a timely 
basis was not clearly fraudulent, and that fraud, 
misrepresentation, bad faith, and lack of good faith are not 
established based upon the evidence of record.  The veteran 
failed to provide necessary information.  The veteran knew 
that he was obligated to notify the VA promptly as to changes 
in income; this obligation is set forth in letters from the 
RO to the veteran wherein his rates of monthly pension 
payments were delineated.  Although he does bear a large 
degree of fault in the creation of the overpayment, the Board 
accepts the decision of the RO that his conduct was above 
that contemplated by fraud, misrepresentation, bad faith, or 
lack of good faith.  However, the Board notes that the RO has 
seemed to confuse a civil (administrative) case with the 
standard needed for conviction in a criminal trial.  I find 
no support for the determination of the RO that either fraud 
or misrepresentation require proof beyond a reasonable doubt 
in the setting of a request for waiver of recovery.  As noted 
by the staff attorney, the decision to grant or withhold 
waiver of the overpayment should be in line with the 
Committee on Waivers own standards.

In this regard, it must be reiterated that the veteran, in 
March 1989 and February 1992 letters, was clearly informed of 
his responsibility to notify the VA promptly with regard to 
changes in income and that failure to do so would result in 
the creation of an overpayment in his account.  Nevertheless, 
even though he reported such income to the Internal Revenue 
Service (IRS) in his 1990 and 1991 tax returns, the veteran 
failed to advise the VA of his unearned income despite being 
warned of the consequences of any failure to report income 
changes promptly.  Therefore, the Board finds that the 
veteran's actions in failing to notify the VA promptly with 
regard to his unearned income contributed substantially to 
the creation of debt. 

The Board finds that collection of this debt would not 
deprive the veteran or his family of the basic necessities or 
otherwise violate the standard of equity and good conscience.  
In a June 1996 EVR, the veteran provided information showing 
that his family's total monthly income was $771.10 and 
medical expenses of $5,029 per year.  In addition, the 
veteran reported in a February 1997 Report of Contact that 
his spouse began receiving Social Security benefits in the 
amount of $385 per month beginning in January 1997.  In 
January 1997, the RO granted the veteran's claim for aid and 
attendance.  In February 1997, the RO notified the veteran of 
reinstatement of pension payments along with a payment for 
aid and attendance based on his family's income, effective 
June 1, 1996.  The adjusted amount, following notification of 
his spouse's receipt of SSA benefits, is $436 per month.  
Based on this evidence, the Board finds that recovery of the 
indebtedness would not deprive the veteran or his family of 
basic necessities.  

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
pension benefits paid to the veteran are intended to provide 
income to veterans who are unemployable by reason of their 
disabilities and who meet certain financial status criteria.  
Without the benefit of accurate and timely information, the 
VA is unable to determine whether a veteran meets the 
criteria.  Therefore, the Board finds that to recover the 
overpayment of such benefits does not nullify the objective 
of their payment, as the veteran did not provide the 
information which was required to determine his eligibility 
for the benefits.  The Board further finds that the evidence 
does not show that the veteran incurred a legal obligation or 
changed his position to his detriment in reliance upon the 
receipt of VA benefits.

Moreover, the Board concludes that a grant of waiver of 
recovery would result in unfair gain to the debtor.  To waive 
$14,251 that has been overpaid to him, and to which he has 
not shown (although repeated requests have been made) that he 
is entitled, would clearly result in an unfair gain to him 
and would be contrary to equity and good conscience.

While the veteran's failure to advise the VA of changes in 
his income does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith, he is 
nonetheless substantially at fault in the creation of the 
this overpayment.  In view of the foregoing, the Board finds 
in equity and good conscience that his claim of entitlement 
to waiver of recovery of the amount of the overpayment 
indebtedness of $14,251 must be denied.  In making this 
decision, the Board relies specifically on his high degree of 
fault in the creation of the overpayment, on his failure to 
respond to repeated requests to verify his claim, on the fact 
that the evidence does not show that he or his family would 
be deprived of the basic necessities of life, and on the fact 
that he would be unjustly enriched if a full waiver were 
granted.

The Board has been presented with a remarkable lack of 
complete information from the veteran.  His statements 
regarding income and assets have been inconsistent and 
attempts to clarify the information have been met with a lack 
of complete detail.

Accordingly, the Board finds that it is not contrary to 
equity and good conscience to deny the veteran's claim of 
entitlement to waiver of recovery of the overpayment in the 
original amount of $14,251.  


ORDER

Entitlement to waiver of the recovery of the overpayment of 
improved pension benefits in the original amount of $14,251 
is denied.




		
	H. N. SCWARTZ
	Member, Board of Veterans' Appeals



 

